


110 HR 4720 IH: To direct the Secretary of Defense to issue a medal to

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4720
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to issue a medal to
		  certain veterans who died after their service in the Vietnam War as a direct
		  result of that service.
	
	
		1.Short TitleThis Act may be cited as the In
			 Memory Medal For Forgotten Veterans Act.
		2.Medal to honor
			 veterans who died as a result of their service in the Vietnam War
			(a) Medal
			 AuthorizedThere is
			 established a medal, to be known as the Jesus (Chuchi) Salgado
			 Medal, to be issued by the Secretary of Defense for each veteran of the
			 Vietnam War who died after serving in the war, but whose death is determined by
			 the Secretary of Defense to be a direct result of that service, and whose name
			 is not eligible for placement on the Vietnam Veterans Memorial authorized under
			 Public Law 96–297 (16 U.S.C. 431 note).
			(b)Application and
			 DesignThe Jesus (Chuchi)
			 Salgado Medal shall be issued upon receipt by the Secretary of Defense of an
			 application for such medal, submitted in accordance with such regulations as
			 the Secretary prescribes. The medal shall be of an appropriate design approved
			 by the Secretary.
			(c)Issuance to
			 Representative of DeceasedA
			 Jesus (Chuchi) Salgado Medal issued for a veteran described in subsection (a)
			 shall be issued to the next-of-kin or representative of such veteran, as
			 designated by the Secretary of Defense.
			(d)Assistance from
			 the Department of Veterans AffairsThe Secretary of Veterans
			 Affairs shall make available to the Secretary of Defense such records, and
			 otherwise provide such assistance, as the Secretary of Defense may require for
			 purposes of this section.
			
